Application/Control Number: 17/014,187	Page 2
Art Unit: 3745

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada et al. (US 2002/0011013 A1) hereinafter Sawada.
Regarding Claim 1 Sawada teaches (Fig 1) an excavator (Fig 1) comprising: a plurality of hydraulic actuators (2, 3); and a setting unit 18a, b) that performs a setting related to operation speeds of the plurality of hydraulic actuators (2, 3) during a combined operation of at least two hydraulic actuators (2, 3) among the plurality of hydraulic actuators (2, 3), so that when the operation speed of a first one of the at least two actuators increases, the operation speed of a second one of the at least two actuators decreases (par.0035-0036), wherein the setting unit 18a, b)is configured to perform the setting for a plurality of kinds of combined operations (Fig 2-4, Par.0034).
Regarding Claims 2 and 12 Sawada teaches (Fig 1) a storage unit (14) that pre-registers reference contents of the setting, for each of a plurality of accessory specifications applicable to the excavator (Fig 1), wherein the setting unit (18a, b) selectively sets the operation speeds of the hydraulic actuators (2, 3) during the combined operation to the reference contents corresponding to one accessory specification (an instruction suited for operation of attached heavy weight 106 and bucket 101 ) among the plurality of accessory specifications, according to a user operation (par.0037-0038).
Regarding Claims 3 and 13 Sawada teaches (Fig 2) a registration unit  (14) that registers contents of the setting made by the setting unit (18a, b) in a predetermined storage unit (14), according to a user operation, wherein the setting unit (18a, b) sets the setting related to the operation speeds of the hydraulic actuators (2, 3) during the combined operation to the contents registered in the storage unit (14), according to the user operation (par.00350036).
Regarding Claims 4 and 14 Sawada teaches (Fig 2) a storage unit (14) in which contents of an initial setting of the operation speeds of the hydraulic actuators (2, 3) during the combined operation are pre- registered, wherein the setting unit (18a, b )returns the operation speeds of two hydraulic actuators (2, 3)during the combined operation, changed from the contents of the initial setting, back to the contents of the initial setting, according to a user operation (par.0040).
Regarding Claims 5 and 15 Sawada teaches (Fig 2) a display device (18) configured to display an operation screen, wherein the setting unit (18a, b) sets the operation speeds of the hydraulic actuators (2, 3) during the combined operation, according to a user operation with respect to the operation screen (Par.0035-0036).
Regarding Claim 9 Sawada teaches (Fig 2) an information processing device communicable with an excavator (Fig 1), comprising: a control device (14) configured to perform, a setting related to operation speeds of at least two hydraulic actuators (2, 3)among a plurality of hydraulic actuators (2, 3)of the excavator (Fig 1) during a combined operation of the at least two actuators (2, 3), with respect to a plurality of kinds of combined operations as targets, or a display of contents of the setting in the excavator (Fig 1), with respect to the plurality of kinds of combined operations as targets (par.0035-0036).
Regarding Claim 10 Sawada teaches (Fig 2) wherein the control device (14) performs the setting, or displays the contents of the setting on display (18), for each of a plurality of excavator (Fig 1)s, or for each of a plurality of operators corresponding to the plurality of excavators (Fig 1, Par.0035-0036)
Regarding Claim 11 Sawada teaches (Fig 2) an excavator (Fig 1) comprising: a plurality of hydraulic actuators (2, 3); and a controller (14) configured to perform a process including, a setting related to operation speeds of the plurality of hydraulic actuators (2, 3)during a combined operation of at least two hydraulic actuators (2, 3)among the plurality of hydraulic actuators (2, 3) (par.0035-0036), so that when the operation speed of a first one of the at least two actuators increases, the operation speed of a second one of the at least two actuators decreases, wherein the setting includes performing the setting for a plurality of kinds of combined operations (par.0035-0036).
Allowable Subject Matter
Claims 6-8 and 16-17 are objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims.
Conclusion
	Prior art made of record not relied up on are pertinent to applicant’s disclosure. Ikeda (US 2007/0271913 A1) ; KIM (US 2006/0179691 A1) and KIM (US 2006/0156714 A1) all teach a hydraulic circuit having a priority control section that allows an increase of speed of a certain actuator over another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIY TEKA/               Primary Examiner, Art Unit 3745